COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 



NO. 2-03-036-CV

SANDRA PAT JENKINS 	APPELLANT



V.



DON DAVIS BODY SHOP   	APPELLEE



----------

FROM THE 348
TH
 DISTRICT 
COURT OF TARRANT COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

 Appellant Sandra Pat Jenkins's brief was initially due on July 23, 2003.  On July 30, 2003, and September 16, 2003, we notified Jenkins that her brief had not been filed as required by rule 
38.6(a).  
See
 
Tex. R. App. P. 
38.6(a).  On October 2, 2003, we granted Appellant's second request for an extension of time to file her brief and ordered the brief filed by October 10, 2003.  Our order expressly stated that we would dismiss the appeal for want of prosecution if appellant again failed to timely file her brief.  See 
Tex. R. App. P. 38.8
(a)(1).  To date, appellant has not filed her brief or another motion to extend the time to file her brief.

Appellee Don Davis Body Shop filed an “Amended Motion for Involuntary Dismissal of Appeal & Attorney Fees” on October 7, 2003.  That motion is 
GRANTED
 to the extent that, because appellant’s brief has not been filed, we dismiss the appeal for want of prosecution.  
See
 T
EX
. R. A
PP
. P. 38.8(a)(1), 42.3(b)-(c).

Appellant shall pay all costs of this 
appeal, for which let execution issue.



PER CURIAM 		



PANEL D:	WALKER, J.; CAYCE, C.J.; and SAM J. DAY, J. (Retired, Sitting by Assignment)



DELIVERED: November 13, 2003

FOOTNOTES
1:See 
Tex. R. App. P. 47.4.